EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Barrera on September 9, 2022.
IN THE CLAIMS – 
	Please REPLACE the current claims to the following:
	“ (Currently Amended)  A method for preparing an epoxy resin having an alkoxysilyl group, the method comprising:
performing a ring opening step by reacting at least one  epoxy resin selected from a group consisting of Formulae BS, CS, FS, and IS having three or more epoxide groups[[,]] with an aromatic alcohol having one hydroxyl group as a ring-opening agent in the presence of a phosphine-based catalyst and an optional solvent to provide an intermediate having a ring-opened epoxide group; and
performing an alkoxysilylation step by reacting the intermediate having a ring-opened epoxide group with isocyanate alkoxysilane represented by Formula B below, 
wherein the phosphine-based catalyst is represented by Formula A:
Formula A
	PRxRyRz,
in Formula A, Rx, Ry, and Rz are each independently a C1-C10 alkyl group, a C6 or C10 aryl group, or a C6-C10 cycloalkyl group,
wherein the epoxy compound having the alkoxysilyl group following the alkoxysilylation step is represented by at least one selected from a group consisting of Formulae BF, CF, FF, and IF:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,		
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,
BF				FF



    PNG
    media_image3.png
    595
    634
    media_image3.png
    Greyscale
, and    
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
;
		CF							IF
wherein in Formula BF
S is 
    PNG
    media_image5.png
    416
    822
    media_image5.png
    Greyscale
,
wherein in Formulae BF, CF, FF, and IF: 
at least one of the M’s is of Formula C;
at least two of the M’s is an epoxy group of Formula E1; and 
remainder of M’s are hydrogen, 
 Formula E1

    PNG
    media_image6.png
    161
    218
    media_image6.png
    Greyscale
,
Formula C

    PNG
    media_image7.png
    375
    721
    media_image7.png
    Greyscale
, and
	in Formula C, at least one of R1 to R3 is a C1-C5 alkoxy group, and the others are C1-C10 alkyl groups, and Y is represented by Formula 3 or 4,
	
    PNG
    media_image8.png
    463
    235
    media_image8.png
    Greyscale
	or    
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,
wherein in Formula 3 or Formula 4, 
each X is independently selected from the group consisting of H, a C1 to C10 alkyl group, an allyl group, and a C6 or C10 aryl group, wherein the C6 or C10 aryl group is substitutable with a C1-C3 alkyl group, and n' is an integer from 1 to 5; and
n in Formulae BF and CF is an integer from 1 to 30,
wherein the Formulae BF, CF, FF, and IF are prepared from epoxy resins BS, CS, FS, and IS, respectively, 

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,		
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
,
	BS				FS



    PNG
    media_image12.png
    623
    660
    media_image12.png
    Greyscale
, and   
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

		CS							IS
wherein in Formulae BS, CS, FS, and IS, at least three of the K’s is an epoxy group of Formula E1, and the remaining are hydrogen, 
S in Formula BS is the same as in Formula BF except M in Formula BF is K as defined in Formula BS, and 
n in Formulae BF and CF is the same as in Formula BS and CS, respectively,
[Formula B]
	OCN(CH2)3SiR1R2R3
	where at least one of R1 to R3 is a C1-C5 alkoxy group, and the others are C1-C10 alkyl groups.
	
2. 	(Original) The method of claim 1, wherein in situ the alkoxysilylation step is carried out continuously following the ring opening.
	
3. 	(Previously Presented) The method of claim 1, wherein the ring opening step does not require the subsequent purification process for the intermediate product having a ring-opened epoxide group.

Claims 4. – 14. Canceled

15. 	(Currently Amended) The method of claim 1, wherein the aromatic alcohol is represented by Formulae 1 or 2 below:
	
    PNG
    media_image14.png
    385
    710
    media_image14.png
    Greyscale

	wherein in Formulae 1 and 2, each X is independently H, a C1 to C10 alkyl group, an allyl group, or a C6 or C10 aryl group, wherein the C6 or C10 aryl group is substitutable with a C1-C3 alkyl group, and n' is an integer ranging from 1 to 5.
	
16.	(Canceled) 
			
17.	(Previously Presented) The method of claim 1, wherein 0.1 to 2 parts by weight of the phosphine-based catalyst are used per 100 parts by weight of the epoxy resin having three or more epoxide groups.
			
18.	(Previously Presented) The method of claim 1, wherein the ring opening step is performed for 10 minutes to 48 hours.

19. (Canceled) 

20. 	(Previously Presented) The method of claim 1, wherein a degree of ring opening does not need to be controlled by reaction time in the ring opening step.

21.	(Previously Presented) An article comprising the epoxy resin having an alkoxysilyl group of claim 1, the article selected from an electronic material, semiconductor substrate, IC substrate, laminate in which a metal layer is provided on a base layer, prepreg, encapsulant, printed circuit board, electronic component, adhesive, painting, or composite material.

22.	(New)  The method of claim 1, wherein 0.05 to 0.9 equivalents of the aromatic alcohol ring-opening agent is used per one equivalent of epoxy group of the epoxy resins selected from a group consisting of Formulae BS, CS, FS, and IS.

23.	(New)  The method of claim 1, wherein the ring-opening step is performed at a temperature of 60 ºC to 200 ºC.”
Allowable Subject Matter
Claims 1-3, 15, 17-18, 20-23 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The closest art is Su-Jin et al., US 9732182, which discloses the following process:

    PNG
    media_image15.png
    830
    663
    media_image15.png
    Greyscale

, which has different process than the instant claims. Therefore, the claims are free of prior art.
Any comments considered necessary by applicant must be submitted no late than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niloofar Rahmani whose telephone number is 571-272-4329. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jiang Shaojia, can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/NILOOFAR RAHMANI/
09/09/2022